                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 1:18-cr-00023-JPH-TAB
                                            )
ANTOINE NELSON,                             )
                                            )
                        Defendant.          )


              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      This matter is before the Court on Defendant Antoine Nelson’s Motion to

Suppress. Dkt 39. The Court referred this motion to Magistrate Judge Mark J.

Dinsmore for a report and recommendation under 28 U.S.C. § 636(b)(1)(B).

The Magistrate Judge issued a Report and Recommendation recommending

that the Motion to Suppress be denied. Dkt. 71. Defendant timely objected to

the Report and Recommendation. Dkt. 78.

      This Court reviews the Report and Recommendation under a de novo

standard of review. Fed. R. Crim. P. 59(b)(3); see also 28 U.S.C. § 636(b)(1) (“A

judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is

made.”). For the portions of the Report and Recommendation Defendant did

not object to, “the district court judge reviews those unobjected portions for

clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).




                                        1
      For the following reasons, the Court OVERRULES Defendant’s objection,

dkt. [78], ADOPTS the Report and Recommendation, dkt. [71], and DENIES the

Motion to Suppress, dkt. [39].

I.    Background

      On January 20, 2018, the Indianapolis Metropolitan Police Department

received a call stating that children were screaming inside 245 South Rural

Street and were asking for someone to stop beating them. Dkt. 2 at 3. Two

police officers responded to the call: Officer Mauk and Officer Benedict. Id.

      The police officers arrived at the house at the same time and approached

the door to the house together. Dkt. 59 at 9-10. While Officer Benedict

knocked on the door, Officer Mauk looked through the window and saw

Defendant, Antoine Nelson, pointing a gun at him. Id. at 10-11, 35. The

officers then retreated to a safe location and asked Defendant to come out of

the house with his hands up. Id. at 11, 35-36. Defendant exited the house

with his hands up, unarmed, and with an empty gun holster on the front of his

pants. Id. at 12-13, 37.

      Officer Mauk spoke with Defendant on the porch of the house while

Officer Benedict went to the police vehicle to run a background check on

Defendant. Id. at 37. While speaking with Defendant, Officer Mauk looked

through the house’s open door and saw a gun lying on a couch and two

preschool children moving around the house. Id. at 37-40. At times, the

children were within feet of the gun. Id. at 39. Officer Mauk asked Defendant

if he could go into the house and get the gun so “it was not around the

                                        2
children.” Id. Officer Mauk testified that Defendant agreed with him and said

that it was not a good idea to have the gun around the children. Id. at 39-40.

Officer Mauk understood this statement to be consent, so he entered the

house, grabbed the gun, and then returned to the porch to continue speaking

with Defendant. Id. at 40-41. Defendant claims he did not consent to the

search. Dkt. 39 at 2.

      While Officer Mauk was speaking with Defendant on the porch, Officer

Benedict was in the patrol car conducting a records check, BMV records check,

and a warrant check on Defendant. Dkt. 59 at 13. Through these checks,

Officer Benedict learned that Defendant was subject to a protection order that

prohibited him from possessing or purchasing a firearm. Id. at 13-14. Officer

Benedict returned to the porch shortly after Officer Mauk retrieved the firearm

and arrested Defendant for violating the protection order. Id. at 15. The

officers then waited in the house with the children until their mother arrived.

Id. at 16-18. On January 23, 2018, Defendant was charged with Felon in

Possession of a Firearm under 18 U.S.C. § 922(g)(1). Dkt. 11.

      On June 20, 2018, Defendant moved to suppress the evidence found in

his residence. Dkt. 39. That motion was referred to the Magistrate Judge for a

report and recommendation. After reviewing the various briefs from the

parties, dkt. 39; dkt. 45; dkt. 46; dkt. 48, and conducting a suppressing

hearing, dkt. 59, the Magistrate Judge issued his Report and Recommendation

denying the Motion to Suppress, dkt. 71.




                                        3
      On December 17, 2018, Defendant filed a timely objection to the Report

and Recommendation. Dkt 78. On December 31, the government responded to

Defendant’s objections, dkt. 80, to which Defendant did not reply.

      The Court has conducted a thorough review of the Report and

Recommendation, the parties’ filings before this Court and Magistrate Judge

Dinsmore, and the transcript of the suppression hearing. After a de novo

review of the issues for which objections were filed, and after a thorough

consideration of all the issues raised in Defendant’s suppression motions, the

Court hereby accepts and adopts the Report and Recommendation, dkt. [71],

and denies the Motion to Suppress, dkt. [39].

II.   Discussion

      The Court’s analysis of the Report and Recommendation starts with “the

presumption that warrantless searches and arrests within a home are

unreasonable and violate the Fourth Amendment.” United States v. Richards,

741 F.3d 843, 847 (7th Cir. 2014). A warrantless search may be

constitutionally permissible, however, if a “narrowly proscribed” exception

applies. United States v. Bell, 500 F.3d 609, 612 (7th Cir. 2007). If the

government argues that it obtained evidence under one of these exceptions, it

bears the burden of establishing that the exception applies. United States v.

Denberg, 212 F.3d 987, 991 (7th Cir. 2000). Here, the Magistrate Judge found

that three of these proscribed exceptions apply: (1) consent, (2) exigent

circumstances, and (3) inevitable discovery.




                                        4
     A.      Consent

     Consensual searches without warrants do not violate the Fourth

Amendment “because it is reasonable for law enforcement officers to conduct a

search once they have been permitted to do so.” United States v. Maldonado,

38 F.3d 936, 940 (7th Cir. 1994). In effect, a consent to a search “lifts the

warrant requirement of the fourth amendment.” United States v. Stribling, 94

F.3d 321, 324 (7th Cir. 1996).

     At the suppression hearing, Officer Mauk testified he could see a firearm

inside Defendant’s house and children moving around the house, occasionally

getting close to the gun. Dkt. 59 at 37-40. Officer Mauk asked if he could go

get the gun to protect the children, and Defendant agreed that getting the gun

was a “good idea.” Id. at 40. Understanding this statement to be consent,

Officer Mauk entered the house and retrieved the gun without a warrant. Id.

Based on this testimony, the Magistrate Judge found that Defendant

voluntarily consented to the search. Dkt. 71 at 5-9.

     In his objection to the Report and Recommendation, Defendant argues

that Officer’s Mauk testimony “is not believable,” dkt. 78 at 3, because the

government’s response to his Motion to Suppress, dkt. 45, and Officer

Benedict’s affidavit supporting that response, dkt. 46, failed to mention

Defendant’s alleged consent. But these early omissions are explained by

Officer Mauk’s initial unavailability. As both officers testified, only Officer

Mauk obtained the consent because Officer Benedict was in his patrol car at

the time of the search. Dkt. 59 at 13, 39-40. In preparing its response to the

                                         5
Motion to Suppress, the government only met with Officer Benedict because

Officer Mauk was unavailable. Id. at 65-66. Therefore, the government made

no mention of consent, presumably because Officer Benedict could not testify

to getting consent. Once Officer Mauk was available, the government

addressed consent and Officer Mauk testified that he obtained consent for the

search. Id. at 37-40. The government, therefore, has explained why it did not

address consent in its earlier response, and the Court finds that this

explanation does not render Officer Mauk’s testimony unbelievable.

     With these alleged inconsistencies addressed, the parties’ responses to

the Report and Recommendation provide the Court with two competing

accounts regarding consent. Defendant claims he did not consent; Officer

Mauk claims that Defendant did. The Court finds Officer Mauk’s testimony

factually sufficient to support the finding that Defendant gave consent, dkt. 59

at 37-40, making Officer Mauk’s credibility the determinative factor. There is

nothing in the record that leads the Court to conclude that Officer Mauk’s

testimony not credible. In addressing the conflicting testimony, the Magistrate

Judge found Officer Mauk’s testimony “credible for the consideration of

consent.” Dkt. 71 at 7. The Court will not second-guess the Magistrate

Judge’s finding that Officer Mauk’s account was credible, especially because

the Magistrate Judge “had the opportunity to listen to testimony and observe

the demeanor of witnesses at the suppression hearing.” United States v.

Parker, 469 F.3d 1074, 1077 (7th Cir. 2006). Therefore, the Court adopts the

Magistrate Judge’s analysis and finds that Defendant consented to the search.

                                       6
     Since it finds that Defendant consented to the search, the Court must

next consider whether that consent “was freely and voluntarily given.” United

States v. Grap, 403 F.3d 439, 443 (7th Cir. 2005). Whether a party gave

voluntary consent is a question of fact that is determined based on the totality

of the circumstances. United States v. Lewis, 608 F.3d 996, 999 (7th Cir.

2010). “The following factors are considered in determining whether consent is

voluntary: (1) the age, education, and intelligence of the individual; (2) whether

he was advised of his rights; (3) whether he was in custody; (4) how long the

individual was detained prior to consenting; (5) whether consent was given

immediately or after several requests; and (6) whether the officers used

physical coercion.” United States v. Thompson, 842 F.3d 1002, 1009–10 (7th

Cir. 2016).

     The Magistrate Judge found that the government has met its burden of

demonstrating voluntary consent. Dkt. 71 at 8-9. Defendant has not raised

any objections to that portion of the Report and Recommendation, nor has he

claimed that his consent was not voluntarily given. Therefore, the Court

reviews that portion of the Report and Recommendation for clear error.

     There is no evidence that Defendant’s age, education, or intelligence

prevented him from voluntarily consenting. While Defendant was not advised

of his rights at the time he consented, Miranda warnings were not required

because Defendant was not placed in handcuffs or told he was under arrest.

See Berkemer v. McCarty, 468 U.S. 420, 440 (1984) (stating that Miranda

warnings are only required when a suspect’s freedom of action has been

                                        7
restrained to a degree akin to formal arrest). Moreover, police officers need not

inform suspects that they may refuse to consent for consent to be valid. Grap,

403 F.3d at 443. Defendant was not in custody or detained when he provided

his consent. Dkt. 59 at 37-40. Officer Mauk did not repeat his request to

search the house or coerce consent from Defendant, and his firearm was

holstered during the conversation. Id. at 38.

      Based on these facts, the Court agrees with the Magistrate Judge and

finds that Defendant consented to the search and that consent was freely and

voluntarily given.

      B.    Exigent Circumstances

     The Magistrate Judge also found that the officers could have lawfully

searched Defendant’s house without a warrant under the exigent

circumstances exception. Dkt. 71 at 9-13. Under this exception, police officers

may enter a residence without a warrant “to prevent serious injury and restore

order.” Bell, 500 F.3d at 612. For example, the Seventh Circuit has found

exigent circumstances that justified a warrantless search when “the police

reasonably feared for the safety of someone inside the premises.” United States

v. Richardson, 208 F.3d 626, 629 (7th Cir. 2000).

     Here, the police officers arrived at Defendant’s residence to check on the

welfare of children after receiving a distressed 911 call. Dkt. 2 at 3; dkt. 59 at

6, 43. When speaking with Defendant about why the police had been called,

Office Mauk could plainly see a firearm lying on a couch and two children

passing within feet of that firearm. Dkt. 59 at 37-40. One of these children

                                         8
appeared between two and three years old and the other was about four or five

years old. Id. at 40. To prevent the children from hurting themselves or

others, Officer Mauk decided to go into the house and retrieve the firearm. Id.

at 40-41. The Magistrate Judge concluded that these circumstances

constituted an exigent circumstance warranting the police officer’s warrantless

entry into the house. Dkt. 71 at 9-13.

     Defendant objects to this finding for two reasons. First, he argues that

the children were not in an emergency situation because Office Mauk could

easily see them and testified that “nobody was bleeding or anything like that,

no grave danger.” Dkt. 59 at 29. But the Fourth Amendment does not obligate

police officers to wait for an injury before they can enter a house without a

warrant under exigent circumstances. As the Seventh Circuit has found, police

are not required to “stand outside an apartment, despite legitimate concerns

about the welfare of the occupant, unless they can hear screams.” United

States v. Brown, 64 F.3d 1083, 1086 (7th Cir. 1995). The Court finds on the

record before it that the presence of the unsecured firearm near two preschool

children in an unsupervised residence constitutes an exigent circumstance

even without immediate injuries. See United States v. Huddleston, 593 F.3d

596, 600 (7th Cir. 2010) (citing cases for the position that the presence of a

gun in a home is an exigent circumstance warranting a search without a

warrant). This is especially true when the children are the subject of a 911 call

concerned about their welfare. Richardson, 208 F.3d at 630 (stating that

responses to 911 calls

                                         9
fit “neatly with a central purpose of the exigent circumstances (or emergency)

exception to the warrant requirement”).

     Second, Defendant argues that the Officer Mauk should have asked the

children to come out of the house instead of going in himself to retrieve the

gun. Dkt. 78 at 5-6. In addressing this claim, the Court considers “not what

the police could have done, but whether they had the reasonable belief that

there was a compelling need to act and no time to obtain a warrant.” United

States v. Foxworth, 8 F.3d 540, 544 (7th Cir. 1993). While calling the children

out of the house may have been an option, both children would have passed by

the gun when exiting. Dkt. 59 at 41. Furthermore, this incident occurred in

the middle of January and it “was pretty cold out that day.” Id. at 42.

Weighing these considerations and all relevant facts, the Court sees nothing

unreasonable in Officer Mauk’s professional judgment that retrieving the gun

himself was the best option. See Reardon v. Wroan, 811 F.2d 1025, 1029 (7th

Cir. 1987) (stating that when “the police are called upon to respond to a crime

reported to be in progress, we recognize that the police judgments should be

afforded an extra degree of deference.”).

     Therefore, the Court agrees with the Magistrate Judge and holds that

Officer Mauk lawfully entered the residence and retrieved the gun without a

warrant under the exigent circumstances exception to the Fourth Amendment.

      C.    Inevitable discovery

     Finally, the Magistrate Judge found that the recovered firearm should not

be excluded from evidence because the government met its burden of

                                        10
establishing that it would have been discovered through lawful means. Dkt. 71

at 13-15. Under this exception, the government can rely on evidence that was

obtained through a warrantless search if it can show that the evidence “would

have been discovered by lawful means.” United States v. Gravens, 129 F.3d

974, 979 (7th Cir. 1997).

     Officer Mauk witnessed Defendant point a gun at his face through a

window. Dkt. 59 at 35. He then witnessed Defendant come out of the house

without that gun and saw it lying on a couch through an open door. Id. at 37-

40. Officer Benedict confirmed that Defendant was subject to a protection

order and was prohibited from possessing a firearm. Id. at 13-14. The

Magistrate Judge found that “given this sequence of events, the Officers could

have attained a valid legal warrant to inevitably discover the firearm.” Dkt. 71

at 14.

     Defendant objects to this finding, arguing that applying the inevitable

discovery exception to these facts would allow “the exception to swallow the

rule.” Dkt. 78 at 7. Not so. While probable cause alone is not enough to make

discovery inevitable, the officers here had “probable cause plus a chain of

events that would have led to a warrant.” Brown, 64 F.3d at 1085. Here, a

police officer saw a person—who was later identified as a convicted felon—hold

a gun and later discard that gun in the house. It is “reasonable to conclude

that the police would have continued their efforts to locate the missing gun by

obtaining a search warrant.” United States v. Bennett, 491 F. App’x 760, 762

(7th Cir. 2012) (holding that the inevitable discovery exception applied after

                                       11
convicted felon pointed a gun at a police officer but left the gun in his house

after being told to drop his weapon). Indeed, Officer Benedict testified that if he

were not concerned with the welfare of the children in the house, he would

have obtained a warrant to retrieve the firearm. Dkt. 59 at 17-18. Therefore,

the government has established a chain of events, independent of Defendant’s

consent or the exigent circumstances created by the presence of children, that

would have led to a warrant and the eventual acquisition of the firearm.

       While the inevitable discovery doctrine “is not an exception to be invoked

casually,” Gravens, 129 F.3d at 980, the government has met its burden of

establishing that the firearm would have been discovered through lawful

means. Therefore, the Court agrees with the Magistrate Judge and holds that

the firearm should be allowed as evidence under the inevitable discovery

doctrine.

III.   Conclusion

       The Court has conducted a careful review of the Report and

Recommendation and the record pertaining to the suppression motion. Based

on its de novo review, the Court OVERRULES Defendant’s objection, dkt. [78],

ADOPTS the Magistrate Judge’s Report and Recommendation, dkt [71], and

DENIES Defendant’s Motion to Suppress, dkt [39].

SO ORDERED.
Date: 1/31/2019




                                        12
Distribution:

Joseph Martin Cleary
INDIANA FEDERAL COMMUNITY DEFENDERS
joe_cleary@fd.org

Bradley Paul Shepard
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
brad.shepard@usdoj.gov




                                 13
